Citation Nr: 1617877	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  10-20 984	)	DATE
	)
	)	

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1080 to August 1980, February 1983 to February 1984 and from February 1985 to March 1999.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied the benefit sought on appeal.

In October 2015, the Veteran testified before the undersigned Veterans Law Judge during a hearing conducted via videoteleconference.  A transcript of the hearing has been associated with the claims file.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.  


FINDING OF FACT

It is at least as likely as not, given the evidence in this case, that the Veteran's obstructive sleep apnea (OSA) first manifested in service.


CONCLUSION OF LAW

The criteria for service connection of the Veteran's OSA have been met.  38 U.S.C.A. §§ 1110, 1111, 1113, 1153 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board is granting in full the benefit sought on appeal   As the Board is granting the claim for service connection, the claim is substantiated, and there are no further notice and assistance requirements.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001).  

As was noted above, the Veteran testified at a videoteleconference hearing before the undersigned in October 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that a Veterans Law Judge who chairs a hearing fulfill two duties.  First, the Veteran's Law Judge must fully explain the issues, and second, the Veterans Law Judge has the duty to suggest the submission of evidence that may have been overlooked.  

In this case, the Veterans Law Judge clearly explained the elements necessary for the Veteran to substantiate his claim for service connection, as well as possible means available for the Veteran to provide evidence of those elements.  In addition, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  Accordingly, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim(s) based on the current record.


II. Analysis

As stated above, the Veteran is seeking service connection of his OSA in this claim.  Generally, service connection may be granted when the evidence shows (1) the existence of a current disability; (2) in-service incurrence of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, while lay evidence is competent to establish the presence of observable symptomatology, and "may provide sufficient support for a claim of service connection", it is not competent to establish a diagnosis or etiology, except in very specific situations.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Finally, in assessing these claims, the Board notes that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary, and therefore the Board, must give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the Veteran was not diagnosed with OSA until December 2008.  However, the Veteran alleged in his hearing testimony that he first experienced symptoms from his OSA in 1988, shortly after he underwent a facial reconstruction surgery.  This assertion is corroborated, in part, by the statement of the Veteran's wife, who stated that on several occasions while the Veteran was on active duty, he would wake in the night gasping for air.  The Veteran's wife also reported that during the Veteran's time on active duty she would have to rouse him because he would stop breathing during the night.  

The first clinical notation of any breathing difficulties during sleep came in March 1994, when the Veteran complained in his service treatment records of sudden wheezing during the night.  The Veteran also claims that he underwent a sleep study in 1995 while deployed in Germany which allegedly diagnosed him with OSA; however, those records are not included in the record and are unavailable.  

In January 1996 the Veteran's medical records contain a notation from a treating doctor that the Veteran had a history of sleep apnea.  This record also requests that a sleep study be performed.  When asked at the hearing about this report, the Veteran stated that the impetus for this notation was his reports of difficulties since his 1988 surgery.  The ordered sleep study was then performed in March of 1997.  This study found zero apnea-hypopnea episodes throughout the 6.3 hours of sleep time. 

The Veteran then underwent another sleep study in December 2008.  This study showed 102.9 apnea-hypopnea events per hour, and the Veteran was diagnosed with OSA.  The Veteran was then given a continuous positive airway pressure machine in January 2009, which he has used continually since.  

With this medical history documented, the Veteran underwent a VA medical examination in July 2015, as part of this claim.  In the examination report from this examination, the medical examiner offered his opinion that the Veteran's OSA was less likely than not incurred in, or caused by, the Veteran's service.  As support for this conclusion, the examiner pointed to the general lack of corroborating information in the Veteran's service treatment records, and the March 1997 sleep study which found no apnea or hypopnea events.  The examiner also noted that since the 1997 sleep study the Veteran had continued to smoke and had gained weight, both of which, the examiner felt, were more likely the cause of his current OSA.  

In addition to this opinion, the record also contains a statement from a nurse practitioner from October 2015.  In this statement the nurse practitioner cited the persistence of the Veteran's symptoms, as well as his increased risk factors, which include obesity, a nasal septal defect, and wide neck measurements, to opine that the Veteran's current OSA "was present for many year[s] while [on] active duty and not properly diagnosed."

In November 2015 the Veteran's former primary care physician also offered a statement relating to the Veteran's OSA.  In this statement, the Veteran's treating doctor stated his opinion that it is at least as likely as not that the Veteran's OSA manifested for several years while he was on active duty, but it was not properly diagnosed.  In support of this opinion, the Veteran's doctor cited several medical records that he reviewed and relied on, with specific references to findings he considered relevant, including the statements made by the Veteran's spouse.  

Finally, the Board also notes that the Veteran has submitted a periodic article regarding OSA, as well as several prior Board decisions regarding service connection for OSA.  These materials have been reviewed and considered in forming this decision.

That being the relevant evidence in this case, the Board finds the evidence in this case to be in relative equipoise as to whether or not the Veteran's OSA first manifested during his time in active duty military service.  Specifically, the Board places significant weight on the statement of the Veteran's wife, who recalled the Veteran to stop breathing or gasp in his sleep on several occasions while in service.  This statement carries significant weight in this case as the Veteran's spouse is in, perhaps, the best position to observe the Veteran's breathing during sleep, as she presumably spent many hours with the Veteran while he slept, and these symptoms she reports are easily observed by a lay person.  

The Board also finds the statement of the Veteran's former primary care physician to carry great weight in this case.  As the Veteran's primary care provider, this doctor was able to draw upon a longstanding treatment relationship with the Veteran in forming his opinion of the Veteran's medical history.  Moreover, this doctor conducted a longitudinal review of the Veteran's medical records, and his opinion was supported by specific references to evidence he felt significant.  Such treating relationship provides appreciable support to the doctor's opinion, as does the detail he provided to support his opinion.  

Conversely, the Board also recognizes the credible nature of the July 2015 examiner's opinion.  This opinion was also offered after a longitudinal review of the Veteran's medical history, and it too provided specific rationale citing relevant evidence and medical reasoning to support the conclusion made.  

In light of this evidence, the Board finds that the evidence in this case is, at least, in relative equipoise for and against the incurrence of the Veteran's OSA during his service, and in such situations the VA is required to give the benefit of the doubt to the Veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection of obstructive sleep apnea is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


